Case: 3:19-cv-00356-TMR Doc #: 34 Filed: 02/26/21 Page: 1 of 1 PAGEID #: 1167




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


 MARCUS WATTS,

                               Plaintiff,

 -vs-                                                 Case No. 3:19-CV-356

                                                      District Judge Thomas M. Rose


 ERNST ENTERPRISES, INC.,

                               Defendants.


                               AMENDED SCHEDULING ORDER


        This matter comes before the Court on its own initiative. The Court would amend the

 previously set Final Pretrial Conference to Tuesday, July 13, 2021 at 2:30 p.m. and the Jury Trial to

 Monday, August 23, 2021 at 9:00 a.m. in Courtroom 2.

        DONE and ORDERED in Dayton, Ohio, this 25h day of February, 2021.




                                                      s/Thomas M. Rose
                                                      THOMAS M. ROSE, JUDGE
                                                      UNITED STATES DISTRICT COURT
